          Case 4:19-cv-05021-RMP                   ECF No. 106           filed 04/30/21     PageID.1403 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
             UNITED STATES OF AMERICA,
                                                                                                               Apr 30, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-CV-5021-RMP
            MISSION SUPPORT ALLIANCE, LLC;                           )
            LOCKHEED MARTIN SERVICES, INC;
                                                                     )
            LOCKHEED MARTIN CORPORATION;
           and JORGE FRANCISCO ARMIJO, Frank,
                       Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Stipulated Motion to Dismiss with Prejudice (ECF No. 104) is GRANTED, subject to the terms and conditions of the
’
              Settlement Agreement executed among the parties to this action on April 5, 2021.
              Plaintiff’s Complaint is dismissed with prejudice and without fees or costs to any party.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                          on a stipulated
       Motion for Dismissal (ECF No. 104)


Date: 04/30/2021                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
